Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Election/Restrictions
This application is in condition for allowance except for the presence of claim #9 is directed to an invention non-elected without traverse.  Accordingly, claim #9 has been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Claim #9 was non-elected without traverse in a response on 09/01/21. Accordingly, claim #9 will be canceled, in view of the allowance. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Please cancel claim #9

Allowed Subject Matter
Claims #1, 3-5, 7 and 8 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While the prior art teaches a method comprising controlling a fluorine concentration an oxygen containing workpiece devices, (NAGATO et al., 2017/0260626; Kitayama et al., 2007/0087579), it fails to teach either collectively or alone, wherein controlling a fluorine concentration in the oxygen-containing workpiece is performed such that the fluorine concentration in the oxygen-containing workpiece becomes higher by increasing the processing temperature used for processing the oxygen-containing workpiece

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683 (Andre.Stevenson@USPTO.GOV).  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/Andre C. Stevenson Sr./

Art Unit 2816
 
08/23/2022
/MONICA D HARRISON/Primary Examiner, Art Unit 2815